WATSON, District Judge.
Chester Bowles, Administrator of the Office of Price Administration, brought this action against the Brookside Distilling Products Corporation, Joseph M. Gentile, Julia Gentile, et al., to recover treble damages for numerous sales of cases of whisky in excess of the maximum prices established therefor by the regulations.
Defendant, Julia Gentile, has moved for dismissal of the complaint as to her, for the reason that the complaint sets forth no fact upon which liability of any nature could be imposed upon her.
Section 205(e) of the Emergency Price Control Act of 1942, 50 U.S.C.A.Appendix, § 925(e), reads as follows: “If any person selling a commodity violates * * *” and proceeds to define the punishment.
Section 302(h) of the above act, 50 U.S.C.A.Appendix, § 942(h), defines “person” as follows: "The term ‘person’ includes an individual, corporation, partnership, association, or any other organized group of persons, or legal successor or representative of any of the foregoing * *
All that is alleged in the complaint as to the connection of Julia Gentile with the Brookside Distilling Products Corporation is the following: “Defendant, Julia Gentile, is a resident of the city of Scranton, county of Lackawanna and state of Pennsylvania, and is the wife of defendant, Joseph M. Gentile, and participated actively in the management and conduct of the affairs and business of defendant, Brook-side Distilling Products Corporation.”
From such allegations it cannot be found that Julia Gentile is a “legal successor or representative” of the defendant corporation.
Neither the fact that Julia Gentile is the wife of the president of the corporation nor the fact that she “participated actively in the management and conduct of the affairs and business of defendant Brookside Distilling Products Corporation” is sufficient for the conclusion that she was at the time the alleged wrongful acts occurred a “legal representative” of the corporation.
Now, April 10, 1945, this action is dismissed as to the defendant, Ju'lia Gentile.